DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed February 17, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one electrostatic protecting component disposed on the first substrate in the peripheral region; and a shielding layer comprising an insulating material and disposed on the first substrate in the peripheral region must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 1-13 and 15 is/are rejected under 35 U.S.C. 103 as being obvious over Chen et al. (US 2018/0210280 A1) in view of Ozawa (US 2015/0090983 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
In regard to claim 1, Chen et al. teach a display device 1, comprising:  an array substrate, comprising: a first substrate 102 having a display region; at least one electrostatic protecting component (102-126) disposed on the first substrate 102, the at least one electrostatic protecting component (102-126) comprising a semiconductor layer (in 116); and a shielding layer 110/136 comprising an insulating material 126 and disposed on the first substrate 102, wherein the shielding layer 110/136 overlaps the semiconductor layer (in 116); a second substrate 150 opposite to the first substrate 102; and a black matrix 134 disposed between the second substrate 150 and the first substrate 102, wherein the shielding layer 110/136 is disposed between the black matrix 136 and the first substrate 102 (Figure 5, pages 1-6, paragraphs [0020]-[0042]).
In regard to claim 2, Chen et al. teach the shielding layer 110/136 comprising a first shielding layer and a second shielding layer adjacent to the first shielding layer, the first shielding layer and the second shielding layer are separated from each other, and a space between the first shielding layer and the second shielding layer (See page 5, paragraph [0036]) is greater than or equal to 3 um (Figure 5, pages 1-6, paragraphs [0020]-[0042]).
In regard to claim 3, Chen et al. teach the shielding layer 110/136 overlapping the at least one of electrostatic protecting components (102-126) (Figure 5, pages 1-6, paragraphs [0020]-[0042]).
In regard to claim 4, Chen et al. teach the at least one electrostatic protecting component (102-126) comprising a back-to-back  (light emitting) diode (Figure 5, pages 1-6, paragraphs [0020]-[0042]).
In regard to claim 5, Chen et al. teach the back-to-back (light emitting) diode formed of a plurality of transistors 116 (Figure 5, pages 1-6, paragraphs [0020]-[0042]).
In regard to claim 6, Chen et al. teach the at least one electrostatic protecting component (102-126) further comprising a gate electrode (in 116), and the semiconductor layer (in 116) disposed between the shielding layer 110/136 and the gate electrode (in 116) (Figure 5, pages 1-6, paragraphs [0020]-[0042]).
In regard to claim 7, Chen et al. teach the gate electrode (in 116) disposed between the first substrate 102 and the semiconductor layer (in 116) (Figure 5, pages 1-6, paragraphs [0020]-[0042]).
In regard to claim 8, Chen et al. teach the semiconductor layer (in 116) comprising a first semiconductor layer (in 116 left) and a second semiconductor layer (in 116 center), and the first semiconductor layer (in 116 left) separated from the second semiconductor layer (in 116 center) (Figure 5, pages 1-6, paragraphs [0020]-[0042]).
In regard to claim 9, Chen et al. teach the shielding layer 110/136 overlapping the first semiconductor layer (in 116 left) and the second semiconductor layer (in 116 center) (Figure 5, pages 1-6, paragraphs [0020]-[0042]).
In regard to claim 10, Chen et al. teach the gate electrode (in 116) comprises a first gate (in 116 left) and a second gate (in 116 center), the first gate (in 116 left)  separated from the second gate (in 116 center), and the shielding layer110/136 overlapping the first gate (in 116 left) and the second gate (in 116 center) (Figure 5, pages 1-6, paragraphs [0020]-[0042]).
In regard to claim 11, it is within the level of ordinary skill for the array substrate to comprise of a plurality of data lines, and the at least one electrostatic protecting component to be coupled with one of the plurality of data lines.
In regard to claim 12, it is within the level of ordinary skill for the array substrate to comprise of a plurality of scan lines, and the at least one electrostatic protecting component to be coupled with one of the plurality of scan lines.
In regard to claim 13, Chen et al. teach the insulating material 126 comprising a photoresist material, a spacer material, an organic material or a combination thereof (Figure 5, pages 1-6, paragraphs [0020]-[0042]).
In regard to claim 15, Chen et al. teach a liquid crystal layer 104 disposed between the first substrate 102 and the second substrate 150, wherein the shielding layer 110/136 is a spacer which forms a cell gap of the liquid crystal layer 104 (Figure 5, pages 1-6, paragraphs [0020]-[0042]).
However, Chen et al. fail to teach a peripheral region located outside the display region.
Ozawa teaches a peripheral region 110B located outside the display region 110A (Figure 1, page 2, paragraphs [0040]-[0042]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display device structure as taught by Chen et al. with the display device having a peripheral region located outside the display region as taught by Ozawa to provide a display device capable of suppressing occurrence of display failure (page 1, paragraph [0007]).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Hosoya (US 2007/0146566 A1)		Jo et al. (US 2018/0182819 A1)
Kimura et al. (US 2007/0146591 A1)	Noritake (US 2001/0026337 A1)
Oh et al. (US 2011/0227851 A1)		Ozawa (US 2014/0339521 A1)
Sakano et al. (US 2014/0285914 A1)	Yamazaki et al. (US 2007/0085112 A1)
Yamazaki et al. (US 2011/0084273 A1)	Yeh et al. (US 2016/0377913 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
July 18, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822